Citation Nr: 1116981	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to January 1954, and died in 2004.  The appellant is his surviving spouse.

In November 2009, the Board of Veterans' Appeals (Board) remanded this case to the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) for additional development.   

Additional records and copies of signed consent forms were obtained, as was clarification of a May 2006 VA opinion.  Consequently, there has been substantial compliance with the November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The appellant and her granddaughter provided hearing testimony before the undersigned Veterans Law Judge at a Travel Board hearing in March 2008.  The transcript of that hearing is of record and associated with the claims folder.


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's death was not due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the appellant a letter in October 2005, prior to adjudication, that informed her of the requirements to establish entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  


In accordance with the requirements of VCAA, the letter informed the appellant what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the VCAA letter.  

The appellant was not provided a letter that specifically discussed effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the claim is being denied, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal despite any inadequate notice because the denial renders the content of the notice moot.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue presented.  The appellant has been given ample opportunity to present evidence and argument in support of her claim, including at her March 2008 travel board hearing.  All general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis

The death certificate shows that the Veteran died in July 2004 from sepsis fungemia due to renal failure as a consequence of respiratory failure due to cardiac failure.  At his death, the Veteran was service connected for posttraumatic stress disorder, 30 percent disabling; and for a gunshot wound of the right foot, 10 percent disabling.  His combined rating was 40 percent.

The appellant has contended, including at her March 2008 travel board hearing, that she did not sign any form consenting to the Veteran's surgery and was not told of the risks involved and that VA treatment was inadequate.

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

In determining whether a Veteran died due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  If it is found that the Veteran died as a result of that care or treatment, VA compensation may be warranted.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's death; and either VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. 
§ 17.32(b).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

According to an undated Aid and Attendance letter from M.S. Struller, M.D., which was added  to the claims file in June 2004, the Veteran was to undergo surgery on February 20, 2004 for repair of an ascending aortic aneurysm and valvular disease.

The Veteran was hospitalized at a VA facility from February 27, 2004 to June 9, 2004 with complaints on admission of dizziness on exertion or when bending over and, sometimes, at rest.  He also complained of palpitations and shortness of breath at rest and on exertion.  The Veteran said that nothing, not even prescribed medication, alleviated the symptoms.  He noted that he had lost consciousness three times between 2000 and May 2003 from dental workup.  His past medical history included atrial fibrillation, hypertension, mitral stenosis, aortic and mitral insufficiency, and ascending aortic aneurysm.  A venogram revealed right subclavian vein total occlusion and probably some thrombus at the junction of his right jugular SVC junction.

According to a VA operative report for March 8, 2004, the Veteran had a history of progressive shortness of breath and was shown on workup to have severe mitral stenosis and severe aortic insufficiency with left ventricular dysfunction.  He underwent mitral valvulotomy, replacement of the aortic valve, and apex mitral wave ablation of the atrial fibrillation.  An operative report for March 30, 2004 reveals that the Veteran was found to have paralysis of the right hemidiaphragm and underwent a tracheostomy with a preop diagnosis of respiratory failure.  It was noted that blood loss was minimal and that there was no complications.  It was reported on April 19, 2004 that the Veteran was malnourished and that he underwent an open gastrostomy and jejunostomy with feeding tube placement.  Due to paralysis of the right hemidiaphragm, the Veteran underwent plication of the right hemidiaphragm on April 28, 2004.  It was noted in a discharge summary that the Veteran was discharged on June 9, 2004 in stable condition.  He was able to feed himself, ambulate, and express himself.

A VA hospital discharge summary reveals that the Veteran was readmitted on June 15, 2004 complaining of fatigue, shortness of breath, loss of appetite, and lower extremity edema.  He was discharged on June 18, 2004 with the diagnoses of status post aortic valve replacement and diaphragm plication.

The Veteran was hospitalized again on June 25, 2004 with complaints of difficulty breathing and swelling of the feet.  He was placed on continuous cardiac monitoring.  According to an infectious disease note dated on July 14, 2004, the Veteran had persistent tropicalis fungemia and congestive heart failure.

VA progress notes dated in July 2004 reveal that the Veteran developed renal failure secondary to sepsis on July 28, 2004.  He was aggressively treated with antibiotics, vasopressors, and supportive care and was judged not to be a candidate for surgical intervention due to the severity of symptoms, as he had not improved after five weeks of Intensive Care Unit care.  By family request, supportive care was withdrawn and the Veteran was pronounced dead at 21:30.

According to a May 2006 VA opinion from a VA physician, Dr. P.G., which included prior review of the medical records and a discussion of the treatment received by the Veteran from VA, the Veteran's death was less likely the result of failure to properly diagnose or treat or due to premature discharge on the part of VA.  It was noted that the fungal endocarditis was unforeseen.

The appellant testified at her March 2008 hearing that she did not sign any form consenting to the Veteran's surgery and was not told of the risks involved.

Dr. G, the VA physician who provided the May 2006 opinion said in May 2009, after another review of the claims files, that the Veteran received proper treatment from VA.  According to Dr. G, proper diagnostic procedures were done to identify the cardiac abnormality, with the Veteran evaluated by a qualified cardiothoracic surgeon and anesthesiologist; and he was anticoagulated prior to the procedure to prevent thrombosis and embolism.  The Veteran was placed in a surgical intensive care unit after the surgery and monitored, evaluated, and treated for complications of the surgery.  

According to Dr. G, the Veteran was given the proper antibiotics for his infections.  His complications of respiratory failure due to diaphragm paralysis were resolved by antibiotics, mechanical ventilations, and diaphragm placation.  A gastrointestinal consultant was called to evaluate his abdominal distention and recommendations were followed.  A speech pathologist evaluated his dysphagia, and a feeding tube was later placed via jejunostomy.  The veteran was discharged home on June 9, 2004.

Dr. G continued his opinion by noting that the Veteran was again hospitalized by VA on June 25, 2004 due to confusion, increasing tiredness, increasing shortness of breath, and vague abdominal pain.  He was treated for congestive heart failure, ileus, and anemia.  After endocarditis was discovered, the Veteran was started on antifungal antibiotics; and a consultation for infectious disease was obtained.  The Veteran's condition initially improved but subsequently deteriorated, with repeat blood cultures continuing to show fungemia despite optimal therapy.  He went into acute renal failure despite treatment and life support was withdrawn on July 28, 2004.  It was noted that review of all electronic medical records showed that consent was obtained for all surgical procedures.  Dr. G concluded that there was no evidence of VA negligence, carelessness, lack of skill, or error in judgment.

This case was remanded by the Board in November 2009 to obtain, among other things, copies of 2004 consent forms and clarification of the May 2006 notation by a VA physician that the fungal endocarditis was unforeseen.

Received in June 2010, as a result of the Board remand, are copies of consent forms dated in February, March, and April 2004 and signed by either the Veteran or the appellant for a tracheostomy, a fiberoptic bronchoscopy, aortic valve repair/replacement, mitral valve repair/replacement, repair of ascending aortic aneurysm, atrial fibrillation surgery, and any other indicated operative procedure.  These forms note that the risks and complications of the performed surgeries were fully explained.

According to a July 2010 statement from Dr. G in response to the Board remand, which included another review of the pertinent evidence, the Veteran's death was less likely as not, meaning less than a 50 percent probability, caused by or a result of VA treatment.  The Veteran had severe aortic stenosis, aortic regurgitation, and atrial fibrillation.  On March 8, 2004, he had mitral valvulotomy replacement of the aortic valve and apex mitral wave ablation of the atrial fibrillation.  He also had a trachesotomy for respiratory failure, open gastrostomy, and jejunostomy for feeding tube placement due to poor nutrition.  The Veteran's cardiac surgery was complicated by respiratory and kidney failure; he also had pneumonia, urinary tract infection, and anemia due to gastrointestinal bleeding.  

Dr. G clarified his May 2006 opinion by noting that the Candida fungemia/endocarditis, which was the primary cause of the Veteran's death, is an event that is reasonable foreseeable based on a review of the relevant medical literature.  According to Dr. G, an International Collaboration on Endocarditis Cohort Study revealed that 49 percent of cases of Candida endocarditis were in patients with prostatic heart valves, compared with only 20 percent of cases of 
non-fungal endocarditis.  Additionally, Candida endocarditis occurred significantly more often in patients with a history of prior endocarditis and in patients with healthcare associated infections.  Prosthetic valve infection could occur at the time of surgery or later during an episode of candidemia.

In evaluating the Veteran's case, the Board primarily relies on the thorough file review and reasoned opinions provided by Dr. G in May 2006, May 2009, and July 2010.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  There is no medical nexus evidence on file in favor of the claim.

Based on the above, the preponderance of the evidence of record is against finding any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran.  It has also not been shown that his death occurred as a result of an event not reasonably foreseeable.  For these reasons, a grant of DIC compensation pursuant to 38 U.S.C.A. § 1151 is not in order.  

Finally, the Board has considered the appellant's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board finds that the appellant is competent to report the Veteran's condition prior to his death.  However, she is not competent to opine as to whether VA 
treatment was inadequate, as this requires competent medical evidence.  See Route, supra.  Her essential contention in this respect has been investigated by competent medical authority, as in the third component of Jandreau.  Moreover, although she has testified that she was not informed of the surgeries being performed, copies of the 2004 surgical consent forms signed by the Veteran or the appellant are of record.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 due to VA medical care is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


